Citation Nr: 0905947	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  98-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include cataracts.

2.  Entitlement to service connection for a left eye 
disorder, to include cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States 
Navy from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated July 2, 2007, which 
vacated a January 2006 Board decision as to a bilateral eye 
disorder issue on appeal and remanded the case for additional 
development.  The appeal initially arose from a November 1996 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
 
This case was previously before the Board in January 2001, 
April 2004, and January 2006, at which time the Board 
remanded the claims to the RO for further development and 
consideration.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's right eye disorder, including cataracts, started to 
manifest during service. 
 
2.  The evidence is in relative equipoise as to whether the 
Veteran's left eye disorder, including cataracts, started to 
manifest during service.


CONCLUSIONS OF LAW

1.  After resolving all reasonable doubt in favor of the 
Veteran, the Veteran's right eye disorder, including 
cataracts, was incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2008). 

2.  After resolving all reasonable doubt in favor of the 
Veteran, the Veteran's left eye disorder, including 
cataracts, was incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

Given the favorable disposition of the issues decided below, 
the Board notes that any possible deficiencies in the duties 
to notify and to assist with respect to the current claims 
constitutes harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Service Connection for a Bilateral Eye Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran is seeking service connection for a bilateral eye 
disorder, which he maintains is attributable to service, to 
include an ocular injury stemming from chemical exposure in 
service.  

The service treatment records reflect that the Veteran had no 
previous ocular history or and did not wear glasses upon 
enlistment in April 1965.  (See April 1965 Report of Medical 
History).  The contemporaneous Report of Medical Examination 
indicates that a clinical ophthalmoscopic examination was 
normal, as was an evaluation of the Veteran's pupils, visual 
acuity, and refraction, and ocular motility.  His near and 
distance vision was 20/70 for the right eye and 20/40 for the 
left eye.  In March 1969, the Veteran was seen for a 
spectacle prescription.  An ophthalmoscopic examination was 
essentially negative.  His May 1969 Report of Medical 
Examination for purposes of separation shows that a clinical 
ophthalmoscopic examination was normal.  Clinical evaluations 
of the Veteran's pupils, visual acuity and refraction, and 
ocular motility were also normal.  His distance vision was 
noted as 20/30 in the right eye and 20/50 in the left eye.  
There were no reports of symptoms or treatment for acute or 
chronic eye irritation.  

The first medical evidence of post-service treatment for the 
eyes occurred in March 1975.  March 1975 to June 1978 
treatment records from N. K., M.D. show that the Veteran 
complained of blurred vision and problems with sunlight.  
Following examination, the diagnosis was early bilateral 
cataracts, for which he underwent surgery by Dr. J. D. in 
November 1975, namely cataract surgeries and secondary 
anterior chamber intraocular lenses implantation.  There are 
no copies of medical records from Dr. J. D. during this time 
period.  
 
Private medical records from B. A., M.D., dated March 1992 
through February 1995, indicate that the Veteran had a 
history of bilateral extracapsular cataract extractions, 
bilateral secondary intraocular lens implantations, and a 
repositioning of the right eye implant.  Dr. B. A. noted that 
the Veteran wore aphakic spectacles prior to the 
implantations, with good aphakic visual acuity, which he did 
not recover subsequent to the implantations.  The records 
also indicate that he had severe glaucoma of the right eye.

April 1992 to August 2000 treatment notes from Dr. J. D. show 
that the Veteran had a history of cataract removal.  He 
complained of photophobia and decreased visual acuity in the 
right eye in April 1992.  There was no history of glaucoma at 
that time.  He was subsequently diagnosed with glaucoma and 
macular edema of the right eye, as well as bullous 
keratopathy.  He also had corneal thickening of the eyes, 
right worse than left.  
 
Treatment records and reports from J. V., Jr., M.D., dated 
February 1994 through September 1994, show that the Veteran 
required repeat corneal transplantation in the right eye.  A 
February 1994 evaluation report shows diagnoses of status-
post cataract extraction and anterior chamber intraocular 
lens (ACIOL) placement bilaterally; status-post ACIOL 
exchange, penetrating keratoplasty and Molteno valve 
placement of the right eye; hypotony of the right eye; 
lattice degeneration of the left eye; venous statis 
retinopathy of both eyes, cystic macular edema with modest 
visual acuity deficit of the left eye.  He had mildly 
decreased visual acuity of the left eye, but increased cystic 
macular edema in March 1994.  He had controlled retinal 
disease and glaucoma of the right eye in September 1994. 
 
The Veteran was first afforded a VA examination in connection 
with his claims for service connection in September 1996.  
According to that report, the Veteran related that he first 
developed cataracts while in his twenties, and that he was 
status-post cataract extraction, which left him aphakic 
bilaterally.  He also reported that he had good visual acuity 
with spectacles for many years, but that he then underwent 
intraocular lens implants bilaterally.  The right eye 
intraocular implant caused corneal decompensation, requiring 
a corneal transplant with intraocular lens exchange times two 
and a Molteno valve placement.  Following an examination, the 
diagnosis was early cataract formation with successful 
cataract removal bilaterally.  The VA examiner noted that the 
Veteran's subsequent implantation of an intraocular lens in 
the right eye was complicated by lens dislocation with 
probable corneal decompensation, and that the subsequent 
corneal transplantation was complicated by rejection and 
glaucoma.  The Veteran was legally blind in the right eye 
with hand motion vision and poor visual field.  His left eye 
visual field was normal, but his visual acuity in the left 
eye was decreased, probably due to his decentered intraocular 
lens and possible residual from aphakic cystoid macular 
edema.  

Treatment records from J. S., M.D., dated February 1995 
through March 2001, indicate that the Veteran had a history 
of corneal edema, corneal transplant rejection, blindness, 
status-post Molteno valve for glaucoma, chronic angle closure 
glaucoma, status-post corneal transplant secondary to lens 
implant and anterior vitrectomy, peripheral anterior 
synechia, posterior synechia, filamentary keratitis, 
keratitis sicca, and optic atrophy due to glaucoma of the 
right eye.  His left eye vision was stable, although he had 
an inferior conjunctival abrasion of the left eye in August 
1995. 
 
An October 1997 statement by L. C. indicates that he knew the 
Veteran for his entire life and that the Veteran did not have 
a problem with his eyesight prior to his military service. 
 
A July 1998 letter from Dr. J. S. states that he first 
treated the Veteran in April 1992, subsequent to several 
prior cataract surgeries, including intracapsular cataract 
extraction and intraocular lenses.  He subsequently incurred 
right cornea decompensation, requiring a corneal 
transplantation and Molteno valve glaucoma therapy.  His 
right eye was legally blind, but his left eye was stable.  
Dr. J. S. noted that the Veteran related that he came into 
contact with chemicals during his military service, but that 
it was difficult to relate the chemical exposure to the 
problems that occurred beginning in 1992.  He opined that, 
"[d]epending on the nature of the chemicals, it may be 
possible to infer that the cataracts resulted, although proof 
of this would be extremely difficult." 
 
The Veteran was afforded another VA examination in August 
2001.  The report of that examination indicates that the 
Veteran related his ocular history of cataract extraction, 
intraocular lens implantation, corneal transplants, and 
glaucoma.  The Veteran denied a history of ocular trauma, but 
related that he was exposed to irritating materials while 
serving in Vietnam.  He denied any related pulmonary or 
dermatological problems.  He also denied a family history of 
cataracts.  The Veteran asserted that he had normal vision at 
entrance into service, which decreased by his discharge.  The 
VA examiner noted the Veteran's service treatment records and 
initial ophthalmologist's treatment records were unavailable, 
but that the Veteran reported seeking treatment for vision 
problems shortly after discharge.  Following an evaluation, 
the VA examiner noted that there was no specific point of 
acute exposure to toxic materials, which usually involved the 
lungs and skin.  However, the VA examiner concluded that it 
was more likely than not that cataracts developed during his 
period of active duty.  Specifically, the VA examiner opined:

There is no family history of cataracts.  There 
does not appear to be any specific point in the 
history of an acute exposure to toxic materials.  
Usually such would involve the lungs and skin.  
However, I feel it is more likely than not that 
cataracts did develop during the period of his 
active duty between 1965 to 1969.  I base this on 
the fact that the Veteran was seeking medical 
assistance for his eyes and was given glasses.  He 
saw a number of optometrists and within a 
relatively few years he presented to an 
ophthalmologist with the cataracts developed to the 
point that he could no longer drive.  I know this 
ophthalmologist personally and feel he would not 
have proceeded with surgery unless there was a very 
significant reduction in the visual acuity.

Therefore again, it is my opinion that it is more 
likely than not that the Veteran does have 
cataracts in both eyes and they did develop while 
on active duty.  I feel that the cause of the 
cataracts will probably never be known.  Cataracts 
are known to develop in young people with no 
indication as to a cause.  A toxic exposure would 
be extremely unlikely.

In sum, the VA examiner based his opinion on the Veteran's 
reported history of having sought treatment for his eyes 
following service, his decreased visual acuity in service 
(the Veteran was prescribed glasses) and by being diagnosed 
with cataracts so severe that he could not drive within six 
years after service and needed surgery.  The VA examiner also 
noted that the Veteran's ophthalmologist, who the examiner 
personally knew, would not have performed the surgery unless 
there was a very significant reduction in visual acuity.  

The Veteran was most recently afforded a VA examination in 
December 2004.  The report of that examination shows that the 
Veteran reported a history of lens removal from the eyes by 
Dr. J. D. in the 1970s.  He also reported that, during his 
service, he worked on a hatch team moving freight and worked 
on a crane, wherein his eyes were exposed to chemicals.  He 
related that he had normal vision at his entrance into 
service, but that his vision began to worsen during his 
service, thus requiring him to get glasses and use eye drops.  
He also related that he was aphakic after his surgeries, and 
that he received implants in the 1990s, so he would not need 
glasses, but his right cornea got cloudy and he had 2 failed 
corneal transplants of the right eye and a valve put in his 
right eye.  His left cornea did not reject the implant. 
Subsequent to an examination and a review of the Veteran's 
file for an ocular history, the December 2004 VA examiner 
noted that the Veteran had numerous surgical procedures, 
beginning with lens removal from the eyes and followed by 
intraocular lens implantation.  Following these procedures, 
there was a lot of inflammation in his eyes, requiring 
additional treatment, which the VA examiner summarized.  The 
VA examiner also noted that the Veteran's service treatment 
records showed a best corrected vision of 20/30 right eye and 
20/40 left eye.  The VA examiner noted the Veteran's report 
of a history of multiple chemical exposures and exposure to 
dust and debris while in the military, but concluded that it 
was highly unlikely that these exposures could have 
contributed to any disorder of the lens in the eyes such that 
extracapsular cataract extractions, of the type that the 
Veteran underwent in the 1970s, would be required.

The Board subsequently requested a medical expert opinion 
from a Veterans Health Administration (VHA) doctor.  The VHA 
doctor reviewed the claims file and the available medical 
records.  In an opinion dated in July 2008, she noted that 
there was no record of the Veteran being exposed to toxic 
material.  She concluded that the Veteran had early onset 
cataracts.  She noted that the etiology was often unknown.  
She further stated that review of the service treatment 
records contained no note of any ocular disease, but included 
a prescription for hyperopic astigmatism; there was also no 
mention of acute or chronic ocular irritation.  She also 
noted that the Veteran was diagnosed with cataracts six years 
after discharge.  She concluded that it was highly unlikely 
that the Veteran's bilateral eye disorder was etiologically 
related to service.  Her conclusion appears to be premised on 
the fact that the chemical exposure stated by the Veteran was 
not documented in his service record and that chemical 
exposure would most likely be associated with ocular surface 
disease including a cloudy cornea, not an isolated disorder 
of the crystalline lens.  The rationale also appears to be 
premised, in part, from statements made by Dr. J. S., Dr. R. 
C., and Dr. M. S.  In a 1998 letter, Dr. J. S. indicated that 
it was difficult to relate chemical exposure to problems that 
occurred under his supervision since 1992.  In August 2001, 
Dr. R. C. stated:  "[h]e does not know of any past or 
present pulmonary or dermatological problems" and that 
"[t]here does not be any specific point in the history of an 
acute exposure to toxic materials.  Usually such an exposure 
would involve the lungs and skin."  In December 2004, Dr. M. 
S. stated that "[a]lthough these types of exposures [could] 
be very irritating to the ocular surface I find it highly 
unlikely that they contributed to any disorder of the lens of 
the eyes which would require the extracapsular cataract 
procedures that the patient initially had in the 1970's."  
Dr. E. H. also noted that there were no medical records from 
Dr. J. D., who performed the cataracts surgery in November 
1975 and 1978. 
	
In a November 2008 addendum, the aforementioned VHA doctor 
clarified that it was not likely (e.g. a probability of fifty 
percent or greater) that the Veteran's eye disorder was 
etiologically related to his service.  At discharge in 1969, 
his refractive error was hyperopic, with no mention of ocular 
disease.  In contrast, the myopic shift due to the cataracts 
was documented in 1975 by Dr. N. K, six years after 
discharge.

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service; his 
assertions of a chronic disability dating back to service is 
consistent with the majority of the medical evidence of 
record, notably his in-service treatment records.  His 
statements are also consistent with various lay statements 
from his family and friends who knew the Veteran during the 
pertinent time period.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report that on which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a Veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the medical evidence of record in favor of nexus to 
service includes the August 2001 VA examination.  The medical 
evidence against nexus to service includes the December 2004 
VA examination and the October 2008 (including the November 
2008 addendum) VA medical opinion.  There is consensus, 
however, amongst the medical opinions that the Veteran likely 
did not develop cataracts as a result of chemical exposure 
while in service.  (See August 2001 VA examination, December 
2004 VA examination, October 2008, November 2008 addendum; 
see also July 1998 Medical Statement by Dr. J. S.).  
Specifically, the August 2001 VA examiner stated that 
cataracts were known to develop in young people with no 
indication as to a cause.  A toxic exposure would be 
extremely unlikely.  The December 2004 VA examiner found that 
there is no relationship between the Veteran's current right 
and left eye disorders and his military service-as there was 
no evidence of any chemical exposure or eye health 
assessments during the Veteran's military service.  The 
December 2004 VA examiner also found that an irritation of 
the ocular surface by chemicals or debris would not 
contribute to eye disorders so severe that a cataract 
extraction would be deemed necessary.  The October 2008 VHA 
doctor stated that it was highly unlikely that the Veteran's 
bilateral eye disorder was etiologically related to service.  
The chemical exposure stated by the Veteran is not documented 
in his service record.  Chemical exposure would most likely 
be associated with ocular surface disease including a cloudy 
cornea, not an isolated disorder of the crystalline lens.  
The Board finds all the medical opinions probative as to the 
fact that the Veteran did not develop cataracts due to 
service as a result of chemical exposure.  

However, the 2001 VA examiner opined that the Veteran started 
to express symptomatology consistent with cataracts while in 
service based on his medical treatment and decreased visual 
acuity in service combined with the fact that the Veteran 
within a relatively short time period after service had 
cataracts so severe to the point that he could no longer 
drive and needed surgery.  By contrast, the other VA 
examiners did not address whether the Veteran's cataracts 
started to manifest independently during his military 
service.  Given that this is the only medical evidence that 
addresses the issue of direct service connection, the Board 
finds the August 2001 VA examination probative.  See Flash v. 
Brown, 8 Vet. App. 332, 339 (1995) ("Board may not rely on 
its own unsubstantiated medical conclusions to reject expert 
medical evidence in the record; rather, the Board may reject 
a claimant's medical evidence only on the basis of other 
independent medical evidence"); see also Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  

Although the VHA doctor stated in a November 2008 addendum 
that it was not likely (e.g. a probability of fifty percent 
or greater) that the Veteran's eye disorder was etiologically 
related to his service based on that fact that at discharge 
there was no mention of ocular disease and the myopic shift 
due to the cataracts was first documented in 1975, six years 
after discharge, she did not address whether the 
symptomatology first manifested in service.  Further, she 
freely admitted that she was unable to review medical records 
from Dr. J. D., who performed the cataracts surgery in 
November 1975 and 1978 and any records from June 1969 to 
November 1975 as those records were unavailable and not 
associated with the claims file.  The Board notes that 
reasonable efforts were made to locate these records, but to 
no avail.  Accordingly, the Board will use the best evidence 
available, such as the August 2001 VA examiner's attestation 
that he personally knew Dr. J. D. and that he would not have 
proceeded with surgery unless the cataracts had progressed to 
a very significant reduction in visual acuity.

Moreover, the Court has recently held that "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  The Court stated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  There are other means by 
which a private physician can become aware of critical 
medical facts, notably by treating the claimant for an 
extended period of time.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  This decision is directly 
pertinent to the case at hand; the August 2001 VA examiner 
did not have the opportunity for a claims file review but 
otherwise showed an understanding of the case at hand 
sufficient for a probative medical opinion.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims as 
to the theory of direct service connection.  The Veteran, 
however, is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Only where the "fair preponderance of the evidence" is 
against the claim will the claim be denied.  Id. 
Here, the balance of positive and negative evidence is at the 
very least in relative equipoise.  As such, the benefit of 
the doubt rule mandates that the Board decide in the 
Veteran's favor.  Accordingly, service connection for a 
bilateral eye disability is granted, and the claim is granted 
in full.


ORDER

Service connection for a right eye disorder, including 
cataracts, is granted. 
 
Service connection for a left eye disorder, including 
cataracts, is granted. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


